SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2012 Commission File Number 001-14491 TIM PARTICIPAÇÕES S.A. (Exact name of registrant as specified in its charter) TIM PARTICIPAÇÕES S.A. (Translation of Registrant's name into English) Av. das Américas, 3434, Bloco 1, 7º andar  Parte 22640-102 Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X TIM PARTICIPAÇÕES S.A. Public-Held Company CNPJ/MF Nº 02.558.115/0001-21 NIRE 33 MATERIAL FACT TIM Participações SA ("Company") (BM&FBOVESPA: TIMP3, and NYSE: TSU), informs to its more than 68 million customers, its almost 11,000 employees, its shareholders and the public in general the following: Anatel Releases Sales and Activations of Sim Cards Anatel, after reviewing our Action Plan for Improvement of Rendering of Personal Mobile Service (SMP), has released sales and activations of sim cards in 18 states and the Federal District, where sales were banned. The decision was based on the Action Plan presented by the company and approved by Anatel which will monitor its completion closer and through regular inspections.
